                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ANTHONY D. WILLIAMS,

        Petitioner,
                                                       Case No. 17-cv-77-wmc
   v.

MATTHEW MARSKE, Warden
Federal Correctional Institution – Oxford


        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing the

federal habeas corpus petition filed by Anthony Williams pursuant to 28 U.S.C. §

2241 with prejudice.




        /s/                                                 11/12/2019
        Peter Oppeneer, Clerk of Court                          Date
